Citation Nr: 0607578	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral pterygium.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran testified at an RO 
hearing in November 2003, and with his daughter at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
May 2005; copies of the hearing transcripts have been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal, nor 
has the RO requested "that the claimant provide any evidence 
in the claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  On remand, VA must do so. 

In accord with the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this case must be remanded to the RO for initial 
consideration of the evidence obtained by the RO after the 
last supplemental statement of the case (SSOC) was issued in 
April 2004.  In particular, the Board notes that the veteran 
has testified that he was treated by VA six months prior to 
his Travel Board hearing, but the last VA treatment records 
are dated nearly one year before that hearing.  Moreover, the 
last SSOC did not consider the findings of the most recent VA 
eye examination performed in May 2004, nor has the RO sought 
to obtain copies of the veteran's Social Security 
Administration (SSA) disability records.  Consequently, this 
case must be return for additional development, that is, SSA 
records and recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should obtain missing records 
for treatment of the appellant from the 
San Juan VA Medical Center (VAMC) and its 
outpatient facilities from January 2003 
to January 2004 and from May 2004 to the 
present.  If records are unavailable, 
please have the VAMC so indicate.

3.  The RO should obtain from the Social 
Security Administration (SSA) the 
determination pertinent to the veteran's 
disability claim in the 1970's as well as 
the medical records relied upon for that 
determination.  All records obtained 
should be added to the claims file.  If 
records are unavailable, please have the 
SSA so indicate.

4.  After completion of the above, and 
any additional development deemed 
necessary, the VA should readjudicate the 
appellant's increased rating claim.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

